           Case 1:19-cr-00486-ER Document 113 Filed 06/11/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                 – against –                                            ORDER
                                                                     19 Cr. 486 (ER)
DONALD BLAKSTAD,

                               Defendant.

RAMOS, D.J.:

        Before the Court is Blakstad’s request for a continuance of the trial in this matter, which

is scheduled to begin on Monday, June 14, 2021. The Court assumes familiarity with the

background of this case. For the reasons discussed below, Blakstad’s motion is DENIED.

        Trial courts have “broad discretion” to grant or deny a request to continue a trial. See

United States v. Stringer, 730 F.3d 120, 127 (2d Cir. 2013). Blakstad’s request is based on

alleged prejudice from the filing of Superseding Indictment S2 19 Cr. 486 on June 8, 2021

(“Indictment S2”). See Doc. 108. Indictment S2 was filed following the Government’s

representation that it would be “streamlining, simplifying, and shortening the investment fraud

case.” Doc. 100. To this end, Count 6 of Indictment S2, which alleges Conspiracy to Commit

Securities Fraud and Wire Fraud, differs from Count 6 of the previous indictment in that it no

longer contains references to several companies that Blakstad controlled, and no longer includes

certain background information about his allegedly fraudulent acts.1 Instead, as alleged in

Indictment S2, Blakstad is solely accused of this conspiracy charge in general terms, and only

one of his entities, Midcontinental Petroleum, is mentioned by name. See Doc. 108 at ¶ 59.a.




1
 Count 6 does, however, allege a violation of the same crime, Conspiracy to Commit Securities Fraud and Wire
Fraud.
           Case 1:19-cr-00486-ER Document 113 Filed 06/11/21 Page 2 of 3




        Accordingly, the Government has represented that it now intends only to offer proof that

Blakstad misappropriated investor funds through one corporation, Midcontinental Petroleum,

rather than offering proof of a fraudulent scheme involving three separate entities, as was alleged

in the prior indictment. It argues that Blakstad therefore suffers no prejudice, because he has

already been put on notice of the allegations involving Midcontinental Petroleum. Blakstad

argues in response that Indictment S2 nevertheless constitutes a change of theory for the

Government, to which he needs time to adequately prepare a defense. At a pretrial conference

before the Court on June 10, 2021, counsel for Blakstad argued that the Government’s narrowing

of this case could compromise his ability to offer evidence of lawful business activity regarding

Blakstad’s other companies, or lawful conversations with investors.

        The Court finds that Blakstad has not shown he is likely to be prejudiced by the denial of

a continuance. It is true that, by narrowing the factual scope of Count 6 (and Count 7, which

incorporates many of the allegations supporting Count 6 by reference), Indictment S2 may

impact the evidence that Blakstad will offer. However, if—as Blakstad argues—there exists

evidence of his lawful business dealings outside of Midcontinental Petroleum, and that evidence

is relevant to the allegations of investor fraud, he is free to seek admission of that evidence

pursuant to F.R.E. 401. Indeed, the Court would likely have faced similar evidentiary questions

at trial under the previous indictment, as evidenced by the fact that the Government moved in

limine to exclude evidence of lawful business dealings under F.R.E. 404(b) before Indictment S2

was filed. See Doc. 97 at 15. In any event, Blakstad has already been on notice that the

Government intends to introduce evidence regarding allegedly fraudulent business dealings

through Midcontinential Petroleum to prove Count 6, and Indictment S2 does not change this.2


2
 The Court notes that S2 also includes two additional “overt acts” in support of the Count 6 allegations, which were
not alleged in Count 6 of the previous indictment. However, Blakstad’s request is not predicated on this change.

                                                         2
          Case 1:19-cr-00486-ER Document 113 Filed 06/11/21 Page 3 of 3




       For the reasons discussed, Blakstad has not shown that the narrowing of the

Government’s case against him will prejudice him so as to merit a continuance of his trial.

Blakstad’s request is therefore DENIED.

It is SO ORDERED.

       Dated: June 11, 2021
       New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.




                                                3
